DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 11-23 and 25-34 have been canceled. Therefore, claims 1, 8-10, 24 and 35-38 are currently pending in this application. 
Rejoinder
 Pursuant to the procedures set forth in MPEP § 821.04(B), claims 37-38, directed to the process of using an allowable product, previously withdrawn from consideration because of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9 and 10 are also rejoined because the amendment filed on December 17, 2021 limited the claims to the elected subject matter.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 04, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance

The remarks and amendments filed on December 17, 2021 were fully considered and entered the application.
 In regards to the 35 U.S.C. 103 rejection of claims 1, 2, 6, 8, 21, 24, 28, 30, and 33-36 as being unpatentable over U.S. Pat. Pub. No. 2018/0125821, the rejection is withdrawn in view of the amendments filed on December 17, 2021. 
In regards to the 35 U.S.C. 112(a) rejection of claims 1, 2, 6, 8, 21, 24, 28, 30, and 33-36 as failing to comply with written description requirement, the rejection is withdrawn in view of the amendments filed on December 17, 2021. 
In regards to the Improper Markush rejection of claims 1, 2, 6, 8, 21, 24, 28, 30, and 33-36 for containing an improper Markush grouping of alternatives, the rejection is withdrawn in view of the amendments on filed on December 17, 2021. 
Therefore, claims 1, 8-10, 24 and 35-38 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626